Title: To James Madison from Elbridge Gerry, 12 February 1812
From: Gerry, Elbridge
To: Madison, James


Dear Sir
Boston, Council Chamber 12th February 1812
I have heard with concern that the Yazoo Company in this State have agreed to divide their lands into small parcells, to locate & to dispose of them, under the title confirmed by the Judiciary of the UStates. His Excellency Governor Hull being fortunately here on a visit, & informed of this proceeding, has endeavoured to stop it; from a conviction of unpleasant consequences; & has also recommended conciliatory measures. They have suspended their measures on condition of his taking the agency of this matter; & this he has acceeded to so far as merely to make to Government a proposition of compromise, on the plan formerly proposed. I hope this will be adopted, because as far as I understand it, Justice requires it; & it will be grateful to a number of respectable citizens, who are friends to Government, & are noways culpable for their purchases of these lands.
I feel extremely anxious, for the state of our national Concerns; being fully persuaded that the policy of GB will be to recede so (far & no farther), as to divide the Government & people on the question of War. But having freely conferred with Governour Hull on the subject, & finding that our veiws are the same in regard to our danger, & the best mode of preventing the consequences to be apprehended, I will trench no longer on your important moments, than to assure you of the continuance of my highest respect, unfeigned esteem, & sincere wishes for your health & happiness—being your Excellencys affect. friend
E. Gerry
P. S. Mr Azor Orne of this town, Grand son of the late Honble Azor Orne, a Counsellor & one of our most respectable revolutionary Characters, is amongst the candidates for a Captaincy in the new Corps; & his appointment is much desired by the friends of the national & State Governments.
